Case 9:12-cv-80577-KAM Document 336-2 Entered on FLSD Docket 06/12/2019 Page 1 of 5




            EXHIBIT B
Case 9:12-cv-80577-KAM Document 336-2 Entered on FLSD Docket 06/12/2019 Page 2 of 5
Case 9:12-cv-80577-KAM Document 336-2 Entered on FLSD Docket 06/12/2019 Page 3 of 5
Case
Case 9:12-cv-80577-KAM
     9:12-cv-80577-KAM Document
                       Document 336-2
                                283-3 Entered
                                      Entered on
                                              on FLSD
                                                 FLSD Docket
                                                      Docket 06/12/2019
                                                             03/11/2019 Page
                                                                        Page 414ofof5
                                       55
Case 9:12-cv-80577-KAM Document 336-2 Entered on FLSD Docket 06/12/2019 Page 5 of 5
